Name: Commission Regulation (EEC) No 4032/89 of 29 December 1989 extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 12. 89 Official Journal of the European Communities No L 382/71 COMMISSION REGULATION (EEC) No 4032/89 of 29 December 1989 extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), "as last amended by Regulation (EEC) No 3365/89 (2), and in particular Article 1 0 thereof, Having consulted the advisory committee set up under Article 5 of Regulation (EEC) No 288/82, Whereas, by virtue of Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 1884/89 (4), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Mediterranean countries which has signed Agreements establishing preferential arrangements with the Community, that is to say Egypt, Turkey and Malta ; Whereas this Regulation expires on 31 December 1989 ; Whereas the situation which to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1990. Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1989 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 325, 10 . 11 . 1989, p. 1 . (J) OJ No L 320, 15 . 12 . 1979, p. 9 . (4) OJ No L 182, 29 . 6. 1989, p. 18 .